Citation Nr: 0710436	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-21 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL


Appellant and friend


ATTORNEY FOR THE BOARD


M. McPhaull. Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to April 1992 and also had subsequent National 
Guard and Reserve duty.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for PTSD and nine other issues.  The RO 
received a February 2002 general notice of disagreement from 
the veteran.  Via June 2002 correspondence (from his then 
power of attorney), the veteran limited his disagreement to 
PTSD.  In September 2004, a hearing was held before a 
Decision Review Officer (DRO).  A transcript of that hearing 
is of record.  The veteran failed to appear for an October 
2006 Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran's service records do not reflect that he engaged 
in combat.  At the September 2004 hearing he was asked to 
clarify alleged stressor events (because the events he 
recounted in the past had been too vague).  He testified that 
he was deployed in the Southwest Asia Theater of Operations 
prior to January 1990 and remained and that during that 
deployment a fellow sailor moved into a moving propeller and 
was killed instantly (he remembered blood and body parts 
everywhere); that the naval vessel he was on was fired upon; 
and that there were several electrical fires on the ship 
(resulting in his requiring treatment for burns).  He also 
stated that while aboard the USS Theodore Roosevelt, a sailor 
was walking across the flight deck tying down chains and was 
blown over the side and sank (because he had 100 pounds of 
chains attached).  The RO sought verification of the alleged 
incidents.  The verification process resulted in a finding 
that the only verified event was that of a sailor falling 
overboard and being rescued unharmed.  

The RO determined that the veteran had not been exposed to a 
verified stressor event in service (because the individual 
who fell overboard was rescued), and denied the claim on that 
basis.  

While the veteran has clearly embellished his stressor 
accounts, it is nonetheless shown that a sailor indeed fell 
overboard from the vessel on which the veteran served.  
Consequently, the question then becomes not whether an event 
occurred (which is a matter for adjudicatory determination), 
but whether such event was sufficient to constitute a 
stressor event supporting a diagnosis of PTSD.  In Cohen v. 
Brown, 10 Vet. App. 128 (1997), the U.S. Court of Appeals for 
Veterans Claims held that the sufficiency of a stressor was a 
clinical determination for an examining mental health 
professional.  Hence, a VA psychiatric examination is 
necessary.  [Notably, VA regulations provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, in an original compensation 
claim, the claim shall be rated based on the evidence of 
record (which does not show a diagnosis of PTSD based on a 
stressor event of a sailor falling overboard, and being 
rescued unharmed).  38 C.F.R. § 3.655.]

Finally, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information, and should be secured prior to the examination 
being offered.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all health care providers who 
have evaluated or treated him for any 
psychiatric disorder from April 2001 to 
present, then obtain records of such 
treatment from all providers identified.  
Whether or not he responds, the RO should 
obtain any reports of VA treatment (not 
already of record) for any psychiatric 
disorder, to include PTSD.

2.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be afforded a VA 
examination by a psychiatrist to determine 
whether or not he has PTSD as the result 
of a verified stressor event in service.  
The veteran's claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  The psychiatrist 
should note that the veteran did not serve 
in combat and that the only event in 
service he described that has been 
verified is that a sailor fell overboard 
from his vessel, and was rescued unharmed.  
The psychiatrist should specifically 
respond to the following:  

(a) Is the only verified alleged event in 
service in this case, that a sailor fell 
overboard from the veteran's vessel and 
was rescued unharmed, a sufficiently 
traumatic event to be the underlying 
stressor for a diagnosis of PTSD?  

(b) If so, does the veteran indeed have 
PTSD based on such stressor event?  If 
PTSD is diagnosed, the examiner should 
outline the symptoms that support the 
diagnosis, and discuss any credibility 
issues addressed by the evidence.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

